Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. The first question in this case relates to the validity of the lunacy proceeding terminating March 24, 1898, with the order of the court confirming the verdict of the jury returned with the writ, and declaring the appellant to be a lunatic. The proceeding seems to have been in substantial conformity with the practice obtaining in Maryland when that state ceded the present territory of the District to the United States, and which had, to that time, remained unchanged by act of Congress. The objection urged is that no sufficient notice of the inquiry as to his lunacy was given to the alleged lunatic. Conceding that due process of law requires notice to, and opportunity to be heard by, the party against whom a proceeding to inquire of his lunacy has been instituted, it is sufficient to say that the record shows that notice was served upon the party charged with lunacy of a character so violent as to endanger the public peace. This notice, it is true, was given on the day of the hearing by the jury, but prior thereto. The alleged condition of the lunatic would seem to justify speedy action, and there is nothing in the record to show that he suffered any prejudice by reason of the shortness of the notice given. Such notice is sufficient, in our opinion, to sustain the validity of the verdict and order of confirmation, as against this collateral attack.
There is another and stronger reason why the order confirming the verdict should be regarded as binding upon the appellant. He was committed to the Hospital for the Insane some time after the passage of the order declaring him to be *526a lunatic unfit to remain at large, and remained therein until discharged as restored to reason on December 4, 1905. During the intervening time, namely, December 5, 1904, a committee was appointed to take charge of the property of the lunatic, which consisted of a claim for arrears of a pension. It was in the matter of the administration of his property that this proceeding was begun by the appellant by a petition for a rule to his committee to show cause why he should not be required to turn over all'money in his hands to the credit of petitioner. In this petition he alleges his commitment to the Hospital for the Insane, and his subsequent discharge, and the restoration of his status as a man of sound mind. Moreover, he thereafter moved the court to amend the order made, on the appointment of the committee, authorizing the payment to the Hospital for the Insane for the maintenance of petitioner at the rate of $5 per week, so as to make said order conform to the subsequent act of Congress approved February 20, 1905. Until the filing of his last petition on April 24, 1906, to compel the committee to show cause, — as the same is entitled, — the entire proceeding is founded on the assumed validity not only of the order declaring his lunacy, but also of the order appointing the committee.
In this last petition, which in the main consists of exceptions to the auditor’s statement of the committee’s account, he also alleges the commitment to the Hospital for the Insane, but makes no attack upon the regularity of the proceeding. He. does allege, however, that when committed to the hospital he was suffering from overindulgence in alcoholic drinks, and shortly thereafter recovered therefrom, and was restored to ■his former condition of sanity and good physical health; but he alleges no attempt to procure a judicial declaration of his restored sanity until December 4, 1905, at which time the hospital authorities reported his recovery and fitness for discharge from custody. The prayers of this petition are confined to an attack upon the validity of the order appointing the committee, and to the legality and justice of his account of administration. *527And it is from the order denying this petition and confirming the auditor’s report that the appeal was taken.
The appellant when discharged had his election to assail the entire proceedings in his case as null and void, in some appropriate proceeding for the recovery of his pension money; or to recognize their validity and proceed against the committee by way of attack upon his account of administration. He cannot maintain the two inconsistent positions in one proceeding. Having elected to maintain his complaint upon the assumption of the validity of the proceedings under the lunacy inquiry, he is estopped to maintain a different position, — particularly while still insisting upon a right which necessarily rests upon the other. Davis v. Wakelee, 156 U. S. 680, 689, 39 L. ed. 578, 584, 15 Sup. Ct. Rep. 555; Dutcher v. Hill, 29 Mo. 271, 77 Am. Dec. 572.
2. Another contention on behalf of the appellant is that the order appointing his committee is null and void for the want of notice of the application therefor. The record shows that when the application was filed the appellant was in the Hospital for the Insane, under the former order of commitment, and that no notice of the application was given him. There is weighty authority for the proposition that when one has been adjudged to be insane and committed to an asylum no additional notice is necessary to the appointment of a committee, unless, of course, it be required by statute. In other words, when the initial proceeding has been had upon notice, it is not required in the various incidental steps thereafter. Brigham v. Boston & A. R. Co. 102 Mass. 14, 17; Heckman v. Adams, 50 Ohio St. 305, 315, 34 N. E. 155; Swope v. Frazer, 18 Ky. L. Rep. 649, 37 S. W. 495; Oster v. Meyer, 113 Ky. 181, 186, 67 S. W. 851.
Whether the validity of the order appointing the committee could be maintained upon this ground, we consider it unnecessary to determine. The position that this order is either void or voidable is inconsistent with the ground upon which appellant’s case rests; and he is estopped to maintain a different position.in this proceeding, for the same reasons given at length *528in the discussion of the contention under the first assignment of error.
3. Treating the petition for a rule to show cause — the last filed by the appellant — as embodying exceptions to the auditor’s last report and statement of account, the single question is whether it was correct to allow the account of the superintendent of the Hospital for the Insane for the maintenance of appellant at the rate of $5 per week. It will be remembered that the order of .court entered appointing the committee December 5, 1904, authorized the payment by him to the hospital authorities of the sum of $5 per week for maintenance. And this order the court refused to set aside or amend on the motion of the appellant, as hereinabove recited. This order was presumably in accordance with the rates fixed under sec. 4849, Hev. Stat., U. S. Comp. Stat. 1901, p. 3358. However, the exception is confined to the allowance of the hospital account at the same rate from and after the passage of the act of Congress approved February 20, 1905 (33 Stat. at L. 131, chap. 593, H. S. Comp. Stat. Supp. 1905, p. 660). The contention is that under the express .provisions of said act and the regulations of the Secretary of the Interior authorized thereby, the amount charged appellant thereafter as a pensioner of the Hnited States could not exceed the rate of $6.66 per month. The act relied on is a substitute for the proviso embodied in the general appropriation act approved August 1, 1882 (22 Stat. at L. 330, chap. 433), in the provision for the Government Hospital for the Insane. The original proviso related only to inmates of the National Home for Disabled Volunteers, who were or might become insane, permitting them to be cared for in the Government Hospital for the Insane; and directing their pensions, if any, to be paid to the proper officer of said hospital, and used for their maintenance and support therein.
The first paragraph of the amending act continues the permission for admissions of such persons to the hospital. It then proceeds as follows:
“During the time that any pensioner shall be an inmate of the Government Hospital for the Insane, all money due or be*529coming due upon his or her pension shall be paid by the pension agent to the superintendent of the hospital, upon a certificate by such superintendent that the pensioner is an inmate of the hospital and is living; and such pension money shall be by said superintendent disbursed and used, under regulations to be prescribed by the Secretary of the Interior, for the benefit of the pensioner, and, in the case of a male pensioner, his wife, minor children, and dependent parents, or, if a female pensioner, her minor children, if any, in the order named, and to pay his or her board and maintenance in the hospital; the remainder of such pension money, if any, to be placed to the credit of the pensioner and to be paid to the pensioner or the guardian of the pensioner in the event of his or her discharge from the hospital; or, in the event of the death of said pensioner while an inmate of said hospital, shall, if a female pensioner, be paid to her minor children, and, in the case of a male pensioner, be paid to his wife, if living; if no wife survives him, then to his minor children; and in case there is no wife nor minor children, then the said unexpended balance to his or her credit shall be applied to the general uses of said hospital: Provided, further, That in the case of pensioners transferred to the hospital from the National Home for Disabled Volunteer Soldiers any pension money to his credit at said home at the time of his said transfer shall be transferred with him to said hospital and placed to his credit therein, to be expended as hereinabove provided ; and in case of his return from said hospital to the home any balance to his credit at said hospital shall, in like manner, be transferred to said home, to be expended in accordance with the rules established in regard thereto. This provision shall also be applicable to all unexpended pension money heretofore paid to the officers of the said hospital on account of pensioners who were, but are not now, inmates thereof.”
The question for determination is whether Congress intended the liberal provisions above quoted to extend to all pensioners of the United States in the Hospital for the Insane, or only to those who had been transferred from the said national home. It is to be observed that the designated beneficiaries of the re*530duced rate of maintenance are “all .pensioners” and not “all such pensioners.” Considering the express purpose of the original proviso that was substituted and broadened by the later act, this phraseology might be regarded as accidental merely, if there were nothing else in the language of the act tending to show that the form of expression indicated an intention to extend the benefits of the act to all insane pensioners, whether inmates of the national home or not. The act is a further extension of charity or bounty, in pursuance of the benevolent policy shown in all legislation in respect of pensions founded on military service, and ought to be liberally construed. Viewed generally, and specially, in this light, the language of the act above quoted appears to us to apply to the case of the appellant and others similarly situated. We do not understand that females are admitted to the National Home for Disabled Volunteer Soldiers, and yet they are expressly named in the act. Their express inclusion, in our opinion, shows that the words “all pensioners” were used with purposed comprehension. The caption being “An Act Relating to the Payment and Disposition of Pension Money Due to Inmates of the Government Hospital for the Insane” is a circumstance tending to support this interpretation.
In view of this conclusion as to the meaning of the act of February 20, 1905, it was error .to overrule the exception to so much of the auditor’s report as allowed the claim of the Hospital for the Insane against the appellant for maintenance at the rate of $5 per week from and after the passage of said act. The decree of June 27, 1906, approving finding of report of auditor must, therefore, be reversed, with costs, and the cause remanded in order that the account may be referred again to the auditor, with directions to restate the same in respect of this item, charging the appellant with the cost of his maintenance in the hospital from February 20, 1905, to the time of his discharge, at the rate prescribed. in the regulations of the Secretary of the Interior, whatever they may be. It is so ordered. Reversed.